REQUESTED BY: Senator Clarence E. Jacobson Nebraska State Legislature 2105 State Capitol Lincoln, Nebraska 68509
Dear Senator Jacobson:
This is in response to your letter of April 12, 1983, concerning the constitutionality of a Sanitary Improvement District (SID) operating a cable television system.
We see no obvious problem with violation of any specific provision of the constitution by such action. Rather, it would appear that such action is outside the scope of the present specific authority granted to SID's by statute. The Nebraska Supreme Court has indicated that SID's are municipal corporations, and has further stated that:
   The rule has long been established in this state that a municipal corporation `possesses, and can exercise, the following powers, and no others: First, those granted in express words; second, those necessarily or fairly implied in or incident to the powers expressly granted; third, those essential to the declared objects and purposes of the corporation not simply convenient, but indispensable.'
Lang v. Sanitary District, 160 Neb. 754 at 763-764,71 N.W.2d 608 (1955).
Neb.Rev.Stat. § 31-727 (Reissue 1978), sets out the specific authority granted to SID's. Operation of a cable television system would not appear to be within the authority granted by this provision or a power necessarily or fairly implied by these express powers. However, without the opportunity to examine the specific proposed legislation involved in this matter, it would be difficult to give a more precise answer to your question.
Sincerely yours, PAUL L. DOUGLAS Attorney General John Boehm Assistant Attorney General